DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art document submitted by applicant in the Information Disclosure Statement filed on 07/30/21, 09/20/21 and 10/20/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 07/30/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 and 17-21 of U.S. Patent No. 10067301 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber connector.
Specifically, regarding claim 1, see claims 12-13 of U.S. Patent 10067301 B2.
Regarding claim 2, see claim 13 of U.S. Patent 10067301 B2.
Regarding claim 3, see claim 14 of U.S. Patent 10067301 B2.
Regarding claim 4, see claim 12 of U.S. Patent 10067301 B2.
Regarding claim 5, see claim 15 of U.S. Patent 10067301 B2.
Regarding claim 6, see claim 12 of U.S. Patent 10067301 B2.
Regarding claim 7, see claim 12 of U.S. Patent 10067301 B2.
Regarding claim 8, see claim 12 of U.S. Patent 10067301 B2.
Regarding claim 9, see claim 17 of U.S. Patent 10067301 B2.
Regarding claim 10, see claim 18 of U.S. Patent 10067301 B2.
Regarding claim 11, see claim 19 of U.S. Patent 10067301 B2.
Regarding claim 12, see claim 20 of U.S. Patent 10067301 B2.
Regarding claim 13, see claim 21 of U.S. Patent 10067301 B2.
The claims are therefore not patentably distinct.
7.	Claims 1-2, 4-8 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 9 of U.S. Patent No. 11079556 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of a fiber connector.
Specifically, regarding claim 1, see claims 1-2 of U.S. Patent 11079556 B2.
Regarding claim 2, see claim 2 of U.S. Patent 11079556 B2.
Regarding claim 4, see claim 3 of U.S. Patent 11079556 B2.
Regarding claim 5, see claim 4 of U.S. Patent 11079556 B2.
Regarding claim 6, see claim 1 of U.S. Patent 11079556 B2.
Regarding claim 7, see claim 5 of U.S. Patent 11079556 B2.
Regarding claim 8, see claim 1 of U.S. Patent 11079556 B2.
Regarding claim 11, see claim 8 of U.S. Patent 11079556 B2.
Regarding claim 12, see claim 9 of U.S. Patent 11079556 B2.
Regarding claim 13, see claim 5 of U.S. Patent 11079556 B2.
The claims are therefore not patentably distinct.

Double Patenting
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10545296 B2. This is a statutory double patenting rejection.
	Specifically, regarding claim 1, see claims 1 of U.S. Patent 10545296 B2.
	Regarding claim 2, see claim 1 of U.S. Patent 10545296 B2.
	Regarding claim 3, see claim 2 of U.S. Patent 10545296 B2.
Regarding claim 4, see claim 3 of U.S. Patent 10545296 B2.
Regarding claim 5, see claim 4 of U.S. Patent 10545296 B2.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lichoulas et al. (US 8043013 B2) disclose a spliced-on connector system. And Lu et al. (US 7744288 B2) disclose a fiber optic connector.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883